DETAILED ACTION
Applicant’s amendment filed April 23, 2021 is acknowledged.
Claims 42, 44, 48, 50, 55, 57, and 62 have been amended.
Claims 1-41 are cancelled as previously indicated, and claim 63 has been newly added.
Claims 42-63 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Claim Objections
Claims 42, 48, and 55 are objected to because of the following informalities:  on line 11 of claims 42, 48, and 55, replace “the all high performance terminals” with --the plurality of high performance terminals--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 42-61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (hereinafter Novlan) (U.S. Patent Application Publication # 2014/0328329 A1) in view of Chatterjee et al. (hereinafter Chatterjee) (U.S. Patent Application Publication # 2018/0020459 A1), and further in view of ADACHI (U.S. Patent Application Publication # 2019/0028947 A1).
Regarding claims 42, 48, and 55, Novlan teaches and discloses a terminal and method, comprising: finding, by a terminal (out of network UE, figures 5 and 6), a plurality of high performance terminals (a plurality of UEs, figures 5 and 6; [0080]; [0086]; “…a plurality of UEs…”) in a first resource pool based on a synchronization signal and a broadcast channel of a first virtual micro cell, wherein the synchronization signal and the broadcast channel of the first virtual micro cell are sent by a first high performance terminal of the plurality of high performance terminals (one of the plurality of UEs, figures 5 and 6; [0086]), wherein the first virtual micro cell is established for the first high performance terminal, wherein the first resource pool comprises a plurality of time-frequency resources ([0109]; [0113]; teaches the DCAR message contains time-frequency resource configuration information and a resource pool and further configuring the UE; [0189]; [0200]; [0201]; [0202]; Table 4), wherein the plurality of time-frequency resources are allocated and coordinated by a base station (eNB, figures 5-6, and 16) and are used by all high performance terminals including the first high performance terminal within a coverage area of the base station to send synchronization signals and broadcast channels of virtual micro cells ([0084]; [0086]; [0214]; [0216]; teaches the relay UE within the coverage area of the eNB sends synchronization signals and channel information of the cell; figures 5-6 and 16); 
determining, by the terminal from the plurality of high performance terminal, the second high performance terminal to use to access a network, wherein the second high performance terminal is different from the first high performance terminal (another one of the plurality of UEs, figures 5 and 6; [0084]; [0086]; such as a relay UE depicted in figure 16; teaches the second UE and the first UE are different UEs within the network), and wherein the second high performance terminal has previously accessed the network ([0084]; [0086]; [0214]; [0216]; teaches the UE searches for synchronization and system information from the relay UE; figures 5-6 and 16); 
obtaining, by the terminal, configuration information through the second broadcast channel of the second virtual micro cell of the second high performance terminal, and wherein the configuration information indicates a second resource pool; and sending, by the terminal, a random access request to the second high performance terminal using a resource in the second resource pool, wherein the terminal accesses, using the second high performance terminal, the network previously accessed by the second high performance terminal ([0224]; [0268]; teaches obtaining the preamble and PRACH resources according to the SIB2 for contention based random access procedure; figures 5-6 and 16). 
However, Novlan may not expressly disclose wherein the all high performance terminals within the coverage area of the base station further includes a second high performance terminal using the first resource pool for a second synchronization signal 
Nonetheless, in the same field of endeavor, Chatterjee teaches and suggests wherein the all high performance terminals within the coverage area of the base station further includes a second high performance terminal using the first resource pool for a second synchronization signal and a second broadcast channel of a second virtual micro cell of the virtual micro cells, and wherein the second broadcast channel is sent by the second high performance terminal using the first resource pool ([0021]; [0022]; [0025]; teaches the UEs utilize the resource pool for transmitting synchronization information for a neighboring cell).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UEs utilize the resource pool for transmitting synchronization information for a neighboring cell as taught by Chatterjee with the method and apparatus as disclosed by Novlan for the purpose of providing communication for a low power device.
However, Novlan, as modified by Chatterjee, may not expressly disclose a low power terminal (although the terminal disclosed by Novlan may be a lower power UE relative to the other UEs of the network).
Nonetheless, in the same field of endeavor, Adachi teaches and suggests a lower power terminal (wUE) finding a high performance terminal (UE) based on resource pool available (figures 7, 9, and 13; [0106]).


Regarding claims 43, 49, and 56, Novlan, as modified by Chatterjee and Adachi, discloses the claimed invention, but may not expressly disclose wherein the determining, by the low power terminal from the plurality of high performance terminal, the second high performance terminal to use to access the network comprises: when the low power terminal has established a connection to the second high performance terminal, determining, by the low power terminal from the plurality of high performance terminals,  the second high performance terminal to use to access the network. 
Nonetheless, Adachi further teaches wherein the determining, by the low power terminal from the plurality of high performance terminal, the second high performance terminal to use to access the network comprises: when the low power terminal has established a connection to the second high performance terminal, determining, by the low power terminal from the plurality of high performance terminals,  the second high performance terminal to use to access the network (figures 7, 9, and 13; [0103]; [0106]; [0117]; teaches the wearable UE established a connection to the UE to access the network). 

claims 44, 50, and 57, Novlan, as modified by Chatterjee and Adachi, discloses the claimed invention, but may not expressly disclose wherein after determining, by the low power terminal from the plurality of high performance terminals, the second high performance terminal to use to access the network, the method further comprises: determining, by the low power terminal, whether a receive power of the second high performance terminal is greater than or equal to a preset threshold; when the receive power of the second high performance terminal is greater than or equal to the preset threshold, obtaining, by the low power terminal, the configuration information through the second broadcast channel of the second virtual micro cell of the second high performance terminal; and when the receive power of the second high performance terminal is less than the preset threshold, entering, by the low power terminal, a sleep state, or sending, by the low power terminal, another random access request to the base station. 
Nonetheless, Adachi further teaches wherein after determining, by the low power terminal from the plurality of high performance terminals, the second high performance terminal to use to access the network, the method further comprises: determining, by the low power terminal, whether a receive power of the second high performance terminal is greater than or equal to a preset threshold; when the receive power of the second high performance terminal is greater than or equal to the preset threshold, obtaining, by the low power terminal, the configuration information through the second broadcast channel of the second virtual micro cell of the second high performance terminal; and when the receive power of the second high performance terminal is less than the preset threshold, entering, by the low power terminal, a sleep state, or sending,  ([0104]; [0119]; [0174]; figures 9 and 13).

Regarding claims 45, 51, and 59, Novlan, as modified by Chatterjee and Adachi, further discloses wherein determining, by the low power terminal from the plurality of high performance terminal, the second high performance terminal to use to access the network comprises: when the low power terminal has not previously established a connection to any one of the plurality of high performance terminal, determining, by the low power terminal from the plurality of high performance terminal, the second high performance terminal to use to access the network ([0214]; [0216]; teaches the UE1/relay UE within the coverage area of the eNB sends synchronization signals and channel information of the cell; figures 6 and 16). 

Regarding claims 46, 52, and 60, Novlan, as modified by Chatterjee and Adachi, discloses the claimed invention, but may not expressly disclose wherein before determining, by the low power terminal from the plurality of high performance terminal, the second high performance terminal to use to access the network, the method further comprises: obtaining, by the low power terminal from the plurality of high performance terminal, a high performance terminal whose receive power is greater than or equal to a preset threshold; and presenting, by the low power terminal, a request message to a user, wherein the request message comprises related information of the high performance terminal whose receive power is greater than or equal to the preset threshold, and the related information comprises the receive power and an identifier of a 
Nonetheless, Adachi further teaches wherein before determining, by the low power terminal from the plurality of high performance terminal, the second high performance terminal to use to access the network, the method further comprises: obtaining, by the low power terminal from the plurality of high performance terminal, a high performance terminal whose receive power is greater than or equal to a preset threshold; and presenting, by the low power terminal, a request message to a user, wherein the request message comprises related information of the high performance terminal whose receive power is greater than or equal to the preset threshold, and the related information comprises the receive power and an identifier of a virtual micro cell of the high performance terminal whose receive power is greater than or equal to the preset threshold ([0119]; [0174]; [0179]; figures 9 and 13).

Regarding claims 47, 54, and 61, Novlan, as modified by Chatterjee and Adachi, further discloses wherein before finding, by the low power terminal, the plurality of high performance terminals in the first resource pool based on the synchronization signal and the broadcast channel of the first virtual micro cell, the method further comprises: establishing, by the low power terminal, synchronization with the base station based on a found synchronization signal sent by the base station; receiving, by the low power terminal, a system broadcast message sent by the base station, wherein the system broadcast message comprises a location, a width, and a repetition period of the first resource pool in a system bandwidth; and parsing, by the low power terminal, the ([0214]; [0216]; teaches the UE1/relay UE within the coverage area of the eNB sends synchronization signals and channel information of the cell; figures 6 and 16; [0224]; [0268]). 

Regarding claims 53 and 58, Novlan, as modified by Chatterjee and Adachi, discloses the claimed invention, but may not expressly disclose wherein the program further comprises instructions for: obtaining a receive power of each of the plurality of high performance terminals, and wherein the determining comprises: determining the second high performance terminal based on the received power of the each of the plurality of high performance terminals. 
Nonetheless, Adachi further teaches wherein the program further comprises instructions for: obtaining a receive power of each of the plurality of high performance terminals, and wherein the determining comprises: determining the second high performance terminal based on the received power of the each of the plurality of high performance terminals ([0121]; [0122]; received power; [0219]).

Regarding claim 63, Novlan, as modified by Chatterjee and Adachi, further teaches and discloses finding, by the low power terminal, a frequency band of the first resource pool based on the synchronization signal and the broadcast channel sent by the first high performance terminal ([0109]; [0113]; teaches the DCAR message contains time-frequency resource configuration information and a resource pool and further configuring the UE; [0189]; [0200]; [0201]; [0202]; Table 4).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (hereinafter Novlan) (U.S. Patent Application Publication # 2014/0328329 A1) in view of Chatterjee et al. (hereinafter Chatterjee) (U.S. Patent Application Publication # 2018/0020459 A1) and ADACHI (U.S. Patent Application Publication # 2019/0028947 A1), and further in view of Li et al. (hereinafter Li) (U.S. Patent Application Publication # 2018/0317070 A1).
Regarding claim 62, Novlan, as modified by Chatterjee and Adachi, discloses the claimed invention, but may not expressly disclose wherein the low power terminal sends the random access request to the second high performance terminal in a licensed spectrum, and wherein the low power terminal transmits data to the second high performance terminal using a listen-before-talk mechanism in an unlicensed band.
Nonetheless, in the same field of endeavor, Li teaches and suggests wherein the low power terminal sends the random access request to the second high performance terminal in a licensed spectrum, and wherein the low power terminal transmits data to the second high performance terminal using a listen-before-talk mechanism in an unlicensed band ([0116]; [0117]; teaches a request for resources in a licensed band and communicating in the unlicensed band using listen before talk algorithm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a request for resources in a licensed band and communicating in the unlicensed band using listen before talk algorithm as taught by Li with the method and apparatus as disclosed by .

Response to Arguments
Applicant's arguments with respect to claims 42-63 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 4, 2021